         Case 6:19-cr-06140-FPG Document 44 Filed 03/04/20 Page 1 of 9




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

              v.                                                       19-CR-6140FPG

PATRICK W. CARLINEO, JR.,

                             Defendant.



                         GOVERNMENT'S SENTENCING MEMORANDUM

       The United States of America, by and through its attorneys, James P. Kennedy, Jr.,

United States Attorney for the Western District of New York, and Brett A. Harvey, Assistant

United States Attorney, hereby makes and files its sentencing memorandum relating to the

defendant, PATRICK W. CARLINEO, JR.


                    I.      FACTUAL AND PROCEDURAL BACKGROUND

A.     PROCEDURAL HISTORY

       On April 4, 2019, the defendant, PATRICK W. CARLINEO, JR., was charged by

sealed Criminal Complaint No. 19-MJ-4052 with threatening a United States official, in

violation of 18 U.S.C. § 115(a)(1)(B). The complaint resulted from an incident on March 21,

2019, where the defendant called the Washington, D.C. offices of Congresswoman Ilhan

Omar, a representative from the 5th Congressional District in Minnesota, and threatened to

assault and murder her.


       On April 5, 2019, special agents of the Federal Bureau of Investigation (FBI) arrested

the defendant at his residence at 6480 County Route 21 in Addison, New York. At that time,

the FBI also executed a search warrant and recovered, among other things, a handgun, five
          Case 6:19-cr-06140-FPG Document 44 Filed 03/04/20 Page 2 of 9




long guns, and hundreds of rounds of ammunition. The defendant is prohibited from

possessing firearms and ammunition by virtue of his prior felony conviction for Criminal

Mischief 2° from 1998.


       On November 18, 2019, the defendant waived Indictment and pleaded guilty,

pursuant to a written plea agreement, to a two-count Information charging him with

threatening to assault and murder a United States official, in violation of 18 U.S.C. §

115(a)(1)(B), and felon in possession of firearms, in violation of 18 U.S.C. § 922(g)(1). The

plea agreement executed by the parties determined the defendant’s advisory Sentencing

Guidelines range to be 12 to 18 months’ imprisonment. The Pre-Sentence Report (PSR)

(revised February 28, 2020) calculated the applicable Sentencing Guidelines range to be 21 to

27 months’ imprisonment. In the plea agreement, both parties reserved the right to argue for

a sentence outside the applicable Sentencing Guidelines range.


       On February 7, 2020, the government filed a “Statement With Respect to Sentencing

Factors,” in which the government advocated for the Sentencing Guidelines calculations and

sentencing range (12 to 18 months’ imprisonment) set forth in the plea agreement.


B.     SUMMARY OF OFFENSES AND RELEVANT CONDUCT1

       The facts and circumstances of the offense of conviction are set forth in detail in the

factual basis of the plea agreement and the PSR. Briefly, the defendant admitted to placing a

telephone call to the Washington, D.C. offices of Congresswoman Omar on March 21, 2019.



1 The plea agreement and PSR contain detailed summaries of the defendant’s offenses of conviction and
relevant conduct.
                                             2
         Case 6:19-cr-06140-FPG Document 44 Filed 03/04/20 Page 3 of 9




PSR at ¶ 28. During the ensuing conversation with a staff member, the defendant asked if the

staff member worked for the Muslim Brotherhood, called Congresswoman Omar “a fucking

terrorist,” and threatened to “put a bullet in her fucking skull.” PSR at ¶ 28. The defendant –

who characterized himself as a patriot – made the menacing telephone call because he hates

individuals he views as radical Muslims being in the United States government. PSR at ¶ 32.

The defendant also believed that Congresswoman Omar supported Hamas and the Muslim

Brotherhood, and that her election to Congress was illegitimate. PSR at ¶ 32. After receiving

the call from the defendant, Congresswoman Omar’s staff referred the threat to the United

States Capitol Police, Threat Assessment Section, who initiated an investigation of the case

in coordination with the FBI (Corning Resident Agency).


       The defendant – a convicted felon – also admitted to illegally possessing a .45 caliber

handgun, five long guns, and hundreds of rounds of ammunition at his home on April 5,

2019. PSR at ¶¶ 35 and 37.


                         II.    STATUTORY SENTENCING FACTORS

       On March 2, 2020, the defendant filed a sentencing memorandum in which he requests

a non-Guidelines sentence of time served, a term of supervised release and community

service. Defense Sentencing Statement, dated March 2, 2020, at p. 27. The government

opposes the defendant’s request for a below-Guidelines sentence and asks the Court to impose

a sentence within the range of 12 to 18 months’ imprisonment, as set forth in the plea

agreement. The government submits that such a sentence is appropriate and would not be

Agreater than necessary@ to comply with the objectives set forth in Title 18, United States

Code, Section 3553(a) (hereinafter, “Section 3553(a)”).
                                           3
         Case 6:19-cr-06140-FPG Document 44 Filed 03/04/20 Page 4 of 9




       Section 3553(a) requires that the Court Aimpose a sentence sufficient, but not greater

than necessary, to comply with the purposes set forth in [18 U.S.C. ' 3553(a)(2)].@ In

determining the sentence, the Court must consider the following factors:

       (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;

       (2) the need for the sentence imposed—

              (A) to reflect the seriousness of the offense, to promote respect for the law, and
       to provide just punishment for the offense;
              (B) to afford adequate deterrence to criminal conduct;
              (C) to protect the public from further crimes of the defendant; and
              (D) to provide the defendant with needed educational or vocational
       training, medical care, or other correctional treatment in the most effective
       manner;

       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established forB

              (A) the applicable category of offense committed by the applicable
       category of defendant as set forth in the guidelines--

                             (i) issued by the Sentencing Commission pursuant to
                     section 994(a)(1) of title 28, United States Code, subject to any
                     amendments made to such guidelines by act of Congress
                     (regardless of whether such amendments have yet to be
                     incorporated by the Sentencing Commission into amendments
                     issued under section 994(p) of title 28); and
                             (ii) that, except as provided in section 3742(g), are in
                     effect on the date the defendant is sentenced; or

                                                 ...

       (5) any pertinent policy statementB

                (A) issued by the Sentencing Commission pursuant to section 994(a)(2)
       of title 28, United States Code, subject to any amendments made to such policy
       statement by act of Congress (regardless of whether such amendments have yet

                                             4
         Case 6:19-cr-06140-FPG Document 44 Filed 03/04/20 Page 5 of 9




       to be incorporated by the Sentencing Commission into amendments issued
       under section 994(p) of title 28); and
              (B) that, except as provided in section 3742(g), is in effect on the date
       the defendant is sentenced.

       (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and

       (7) the need to provide restitution to any victims of the offense.

18 U.S.C. ' 3553(a).


       In executing these statutory responsibilities, the Court must first correctly calculate the

applicable Guidelines range. Gall v. United States, 552 U.S. 38, 49 (2007). This range is Athe

starting point and the initial benchmark.@ Id. Although this Court must treat the Guidelines

as advisory, United States v. Ratoballi, 452 F.3d 127, 131-32 (2d Cir. 2006), an error in

determining the applicable Guidelines range or the availability of departure authority

nonetheless would be the type of procedural error that could render a sentence unreasonable

on appellate review. United States v. Selioutsky, 409 F.3d 114, 118 (2d Cir. 2005). Further, while

this Court Adoes not enjoy the benefit of a legal presumption that the Guidelines sentence

should apply,@ Rita v. United States, 551 U.S. 338, 351 (2007), the Second Circuit has observed

that Ain the overwhelming majority of cases, a Guidelines sentence will fall comfortably

within the broad range of sentences that would be [upheld as] reasonable in the particular

circumstances.@ United States v. Fernandez, 443 F.3d 19, 27 (2d Cir. 2006). See also United States

v. Eberhard, 525 F.3d 175, 179 (2d Cir. 2008).




                                            5
         Case 6:19-cr-06140-FPG Document 44 Filed 03/04/20 Page 6 of 9




       Next, after giving the parties an opportunity to argue for whatever sentence they deem

appropriate (consistent with any limitations imposed by the plea agreement), this Court must

then Aconsider all the ' 3553(a) factors to determine whether they support the sentence

requested by a party.@ Gall, 552 U.S. at 49-50. In determining whether the section 3553(a)

factors support the requested sentence, the Court Amust make an individualized assessment

based on the facts presented.@ Id. at 50. In that regard, A[n]o limitation shall be placed on the

information concerning the background, character and conduct of a person convicted of an

offense which a court . . . may receive and consider for the purpose of imposing an appropriate

sentence.@ 18 U.S.C. ' 3661. If a non-Guidelines sentence is warranted, the Court Amust

consider the extent of the deviation and ensure that the justification is sufficiently compelling

to support the degree of the variance.@ Gall, 552 U.S. at 50.


       After settling on the appropriate sentence, the Court Amust adequately explain the

chosen sentence to allow for meaningful appellate review and to promote the perception of

fair sentencing.@ Id. (citing Rita, 551 U.S. at 351). Although this Court need not engage in

Arobotic incantations@ with respect to its consideration of the section 3553(a) factors,

Fernandez, 443 F.3d at 30, A[t]he sentencing judge should set forth enough to satisfy the

appellate court that he has considered the parties= arguments and has a reasoned basis for

exercising his own legal decisionmaking authority.@ Rita, 551 U.S. at 356.


       The factors set forth in section 3553(a) weigh in favor of a sentence between 12 and 18

months’ imprisonment for this defendant. The crimes committed by the defendant –

threatening to kill a United States official and illegally possessing firearms – are very serious.

He explicitly threatened a duly elected representative with violence and death for simply
                                            6
           Case 6:19-cr-06140-FPG Document 44 Filed 03/04/20 Page 7 of 9




carrying out the responsibilities of her job. The defendant chose to express his disagreement

with Congresswoman Omar and her political views, and his anger about her election to

Congress, by trying to intimidate, frighten and harass her. The use of threats of violence to

voice opposition to an elected official – by this defendant or any other citizen of this country

– must not be tolerated and should be appropriately punished.


        In addition, the defendant illegally possessed six firearms and hundreds of rounds of

ammunition at the time of his arrest. When he was interviewed by the FBI on March 29,

2019, the defendant admitted that he possessed a shotgun and .22 caliber rifle, but failed to

mention his handgun or the other long guns stored at his residence. While there is no

indication that the defendant intended to use these weapons to carry out his threat to shoot

Congresswoman Omar in the head, it is troubling that the defendant – who, in addition to

this case, has other criminal convictions involving threatening and/or harassing behavior (as

detailed below) – possessed a cache of firearms and ammunition.


        Although he is a Criminal History Category I, the defendant has a criminal history

dating back to 1981. His adult felony conviction occurred in 1998,2 but it is notable that such

conviction involved harassing and threatening telephone calls made by the defendant to a

female, which ended with the defendant destroying a boat and trailer belonging to the female

by arson. PSR at ¶ 69. The defendant initially received a sentence of probation for that

conviction, but violated probation three times3 and was ultimately re-sentenced to one year


2 The defendant also has a Burglary 3° conviction, as a Youthful Offender, from 1981.

3 As detailed in the PSR, the defendant failed to complete a court-ordered domestic violence program because,
during group sessions, he was “angry,” “verbally aggressive,” “sarcas[tic],” and “demeaning” (PSR at ¶¶ 69 and
110).
                                                  7
          Case 6:19-cr-06140-FPG Document 44 Filed 03/04/20 Page 8 of 9




in jail. The defendant also has an Aggravated Harassment 2° conviction from 2000, which

involved harassing telephone calls made by the defendant to his ex-wife. PSR at ¶ 70. While

these convictions are from some time ago, it is apparent that – more than 20 years later – the

defendant (who is now 56 years old) has failed to learn or chosen to disregard a simple lesson:

that making harassing and threatening telephone calls is an unacceptable way to deal with

frustration, rage and resentment.


       Based on an analysis of the section 3553(a) factors, a sentence between 12 and 18

months’ imprisonment would be just and appropriate. Such a sentence adequately accounts

for the nature and circumstances of the offenses of conviction, the criminal history and

personal characteristics of the defendant, the seriousness of the offenses of conviction, and

the need to protect the public from further crimes by the defendant. In addition, such a

sentence would promote respect for the law and deter the defendant, and others in this District

and elsewhere in the United States, from expressing their political disagreement with elected

officials through threats of violence and death. It is critical for this Court’s sentence to send a

clear message to the defendant and others that threatening violence to public officials for their

political views will not be tolerated and will result in prison time. The government submits

that a sentence of time-served – as requested by the defendant – would trivialize the

defendant’s conduct and provide little, if any, general deterrence.


       As noted in the PSR, Congresswoman Omar has submitted a victim impact letter to

the Court in which she requested that this Court not impose a “severe prison sentence” in this

case. PSR at ¶ 39. The government submits that a sentence between 12 and 18 months’

imprisonment is consistent with Congresswoman Omar’s request. For the reasons set forth
                                             8
         Case 6:19-cr-06140-FPG Document 44 Filed 03/04/20 Page 9 of 9




herein, such a sentence – while certainly substantial – could not be fairly characterized as

severe or unduly harsh.


                                   III.   CONCLUSION

       Based on the foregoing, the government respectfully recommends that the Court

impose a sentence between 12 and 18 months’ imprisonment.


       DATED:        Rochester, New York, March 4, 2020.


                                                 Respectfully submitted,

                                                 JAMES P. KENNEDY, JR.
                                                 United States Attorney
                                                 Western District of New York


                                          BY:    s/BRETT A. HARVEY
                                                 Assistant U.S. Attorney
                                                 Western District of New York
                                                 100 State Street, Suite 500
                                                 Rochester, New York
                                                 (585) 399-3949
                                                 brett.harvey@usdoj.gov


TO:    Sonya A. Zoghlin, Esq.
       Counsel for Defendant

       United States Probation Department
       Attn: Erin N. Wong
             U.S. Probation Officer




                                          9
